Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of applicant’s amendment of claims 1 and 20 and in view of applicant’s persuasive arguments relating to the prior art rejection of former claims 1-10, 18 and 20, the Examiner withdraws prior art rejection claims 1-10, 18 and 20. Claims 1-10, 18 and 20 are in condition for allowance. Newly added claims 21-22 are also in condition for allowance since limitations of claim 21 is similar to that of claim 1. Claims 11-17 are also in condition for allowance due to their dependency on claims 1 directly or indirectly. 

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102 (a) (1) or 102 (a) (2) as being anticipated by Anders (USPN 6,388,381).
	As to claim 19, Anders discloses applicant's claimed heaterless hollow cathode (at least Figs. 2, 7, 11), including:
a cathode tube (52) having an inner cylindrical hollow space (72); and a thermionic emitter arranged in the inner cylindrical hollow space of the cathode tube, the thermionic emitter including:
a first inner cylindrical hollow space (a smaller horizontal space in Fig. 2 located on left side around element 57) having a first diameter and defining an upstream inlet orifice of the thermionic emitter; and
a second inner cylindrical hollow space (a larger horizontal space in Fig. 2 located on right side around element 65) having a second diameter and defining a downstream outlet orifice of the thermionic emitter;
wherein the first diameter is smaller than the second diameter.
As to claim 19, the limitation "heaterless hollow cathode" is not given a patentable weight since it is not considered a part of the claimed thermionic emitter. The limitation of the heaterless hollow cathode is also considered a use limitation.
Alternately, since Ander's disclosed thermionic emitter structure includes all limitations as cited in applicant's claimed thermionic emitter, a ratio of the first diameter to the second diameter of Ander's disclosed thermionic emitter would reduce upstream penetration of electric fields, when used in a heaterless hollow cathode.

As mentioned in applicant’s arguments (page 9 second paragraph), applicant mentions that claim 19 is a dependent claim and argues that dependent claim 19 should be considered patentable along with other dependent claims 2-10 and 18.
This is not true. Claim 19 an independent claim. Since applicant has not argued specifically about the Examiner’s prior art rejection of claim 19, the Examiner maintains that previously issued prior art rejection of claim 19 is valid.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879